905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph JEFFERSON, Plaintiff-Appellant,v.James E. JOHNSON, Warden, Buckingham Correctional Center;Edward W. Murray, Director;  Russell Wilson, RecordsManager;  C.D. Larsen, Records Manager;  James M. Sisk,Grievance Unit Manager, Defendants-Appellees.
No. 89-7804.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided May 9, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 88-562-R)
Joseph Jefferson, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph Jefferson appeals from the magistrate's order* denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Jefferson v. Johnson, C/A No. 88-562-R (E.D.Va. Sept. 25, 1989).  Appellant's motion for a transcript at government expense is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the magistrate's jurisdiction.  28 U.S.C. Sec. 636(c)